Citation Nr: 1048533	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  08-35 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for degenerative disc disease 
(DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1976 to July 1979 
and from July 1982 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied service 
connection for his claimed lumbar spine disorder.  The Veteran 
timely appealed that issue.  The Board notes that the Veteran 
initially disagreed with two other issues decided in that 
decision as well; however, the Veteran only completed his 
Substantive Appeal as to the lumbar spine issue following the 
issuance of a statement of the case as to all three issues.

The issue of entitlement to a total disability rating 
based on individual unemployability due to service-
connected disabilities (TDIU) has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

This case was initially before the Board in July 2010, at which 
time it was remanded for further development.  That development 
having been completed, the case has been returned to the Board 
for further appellate review.  Unfortunately, the appeal is again 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
is required.


REMAND

The Board notes that the July 2010 remand instructed that VA was 
to obtain VA treatment records from the Tampa, Kissimmee and 
Orlando VA Medical Centers, as well as the full and complete 
records from the Veteran's Social Security Administration (SSA) 
claim; those records have been obtained and associated with the 
claims file.  Additionally, the Veteran was sent a July 2010 
letter asking for additional information as to any treatment he 
has been receiving for his lumbar spine disorder.  The Veteran 
has not responded to that letter as of this time.  

However, an April 2010 VA treatment note from the Kissimmee 
treatment facility indicated that the Veteran and his wife moved 
to Puerto Rico in March 2008, at which time he began seeking ECT 
treatment at VA in Puerto Rico.  The Board notes that it appears 
that treatment records from Puerto Rico may only be for his 
service-connected psychiatric condition, but this is uncertain.  
VA has a duty to obtain all potentially relevant records within 
its constructive possession.  38 U.S.C.A. § 5103A(c) (West 2002); 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).  Those VA 
treatment records from the Puerto Rico VA treatment facilities 
have not been obtained and associated with the claims file; thus, 
on remand, such should be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file 
all VA treatment records from any VA 
treatment facility in Puerto Rico that 
treated the Veteran, including the San Juan 
VA Medical Center, since March 2008.

2.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claim of service 
connection for DDD of the lumbar spine.  If 
the benefit sought on appeal remains denied, 
the Veteran and his representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



